DETAILED ACTION
Response to Amendment
Applicant’s request to enter the amendment via the After Final Consideration Program has been granted as the claim was found to contain allowable subject matter.
Therefore, Applicant's amendment filed October 26th, 2021 has been entered. Claim 1 has been amended. Claims 21-23 have been cancelled.
The Section 103 rejections made in the Office action mailed May 26th, 2021 have been withdrawn due to Applicant’s amendments/arguments being persuasive.
However, the independent claim and dependent claims comprise potential Section 112, 2nd and 4th paragraph issues, which have been overcome via the following Examiner’s amendment.

Claim Interpretation
Regarding the values of “a strain energy at break of at most 1.8 MJ”, “a tensile strength of at most 60 MPa”, and “a tensile elongation at break of at least 0.05% or more, and at most 5%” added to claim 1.
The strain energy at break is set forth in the specification as calculated by using the integral equation in a stress σ-strain ε curve in a tensile test of the dielectric layer [PGPub; 0035], wherein the integral equation:
            
                U
                =
                 
                
                    
                        ∫
                        
                            0
                        
                        
                            ε
                            b
                        
                    
                    
                        σ
                        ε
                         
                        d
                        ε
                    
                
            
        , wherein εb is the strain at breakage
wherein the tensile test to obtained all of the above values is performed in accordance with JIS K 7161 [PGPub; 0038-0043].



Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Andrew Patch on November 3rd, 2021.

The application has been amended as follows: 

	1.	A multi-layered board consisting of the following layers:
	a middle conductive layer;
	a first dielectric layer that is disposed directly on a first surface of the middle conductive layer;
	a second dielectric layer that is disposed directly on a second surface of the middle conductive layer;
	a first outer surface conductive layer that is disposed directly on an outer side of the first dielectric layer; and 
	a second outer surface conductive layer that is disposed directly on an outer side of the second dielectric layer;
	wherein, in the multi-layered board, the first outer surface conductive layer serves as a first outer surface of the multi-layered board, and the second outer surface conductive layer serves as a second outer surface of the multi-layered board, the middle conductive layer is solidly formed over an entire planar direction of the multi-layered board, and the first dielectric layer and the second dielectric layer each independently have a thickness variation of 15% or less;

	wherein the first dielectric layer and the second dielectric layer are free of reinforcing material;
	wherein each of the the first dielectric layer and the second dielectric layer has a strain energy at break of at most 1.8 MJ;
	wherein each of the the first dielectric layer and the second dielectric layer has a tensile strength of at most 60.0 MPa; and
	wherein each of the the first dielectric layer and the second dielectric layer has a tensile elongation at break of at least 0.05% or more, and at most 5.0%.

7.	 (canceled)

14-18.	(canceled)

Reason’s for the Examiner’s Amendment
Regarding claim 1:
The term “the dielectric layer” as related to the limitations of the last four “wherein” clauses was found to contain antecedent basis issues as it is unclear as there is more than one dielectric layer.
The solution of “the dielectric layer [singular verb]” was to replace each instance with “the first dielectric layer and the second dielectric layer [plural verb]” or “each of the first dielectric layer and the second dielectric layer [singular verb]” as necessary.

Regarding claims 7 and 14-18:
The limitation of “have a strain energy at break in a stress σ-strain ε curve of 1.8 MJ or less” is seen as identical in scope to “have a strain energy at break of 1.8 MJ or less” the stress σ-strain ε curve is inherent to the definition/calculation of the strain energy at break as claimed and thus does not further limit the subject matter of the independent claim.
Therefore, claims 7 and 14-18 have been cancelled.

Allowable Subject Matter
Claims 1-6, 8-13, and 19-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that as set forth in the Office action mailed May 26th, 2021 and U.S. Pub. No. 2018/0332721 A1 (now U.S. Patent No. 10,342,143 B2), the latter of which is not available under 102(a)(1).
While all of the claimed elements are available in the prior art individually, the multi-layered board comprising all of the layers and elements in combination as currently claimed is not taught or suggested in the discovered prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure is cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 3rd, 2021